Citation Nr: 0109706	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral ankle disorder.

3.  Entitlement to service connection for thrombophlebitis of 
the left leg.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1990 to August 1991, and periodically from November 1980 to 
the present in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran's claims of entitlement to service 
connection for thrombophlebitis was denied, and her petitions 
to reopen her claims of entitlement to service connection for 
a low back disorder and a bilateral ankle disorder were 
denied.  The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in January 2001, 
before the undersigned Board member, who was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a low back disorder and a bilateral ankle disorder were 
denied by the RO in an unappealed June 1997 decision because 
of a lack of evidence of a chronic disability either in 
service or post-service.

2.  Evidence received subsequent to June 1997, including 
service medical records and testimony by the veteran 
regarding the onset and continuity of her symptoms, is 
relevant to the matters at hand, and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claims.  


CONCLUSION OF LAW

Evidence received subsequent to the RO's final June 1997 
decision denying service connection for a low back disorder 
and bilateral ankle strain is new and material, and these 
claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that although the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) was enacted while this appeal was pending, 
the Board has determined that in light of the nature of the 
decision below, the veteran is not prejudiced by the Board's 
consideration of the issue without returning it to the RO for 
initial consideration in light of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Historically, the RO originally denied the veteran's claims 
of entitlement to service connection for a low back disorder 
and a bilateral ankle disorder, in an unappealed June 1987 
rating decision.  The RO based its denial of the claims on a 
finding that there was no chronic disability.  This decision 
stands as the last final decision on these issues.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  

The evidence of record prior to the June 1997 decision 
consisted of a few service medical records from the veteran's 
service from November 1990 to August 1991, and from November 
1980 and March 1996, showing complaints of bilateral ankle 
swelling, diagnosed as ankle strain in 1991, and recurrent 
back pain.  The record also contained private medical records 
from 1995 diagnosing thrombophlebitis, and a VA examination 
from March 1997.  

Subsequent to June 1997, almost all of the veteran's service 
medical records were received showing treatment for chronic 
low back pain diagnosed as low back strain and low back pain 
and ankle swelling.  The record also contains testimony by 
the veteran asserting that she did not have any problems with 
her low back or her ankles prior to her service in Southwest 
Asia, and that her symptoms have been chronic since that 
time.   

Given that the new evidence includes service medical records 
relevant to the veteran's claimed disabilities, and that the 
newly submitted evidence indicates that she was treated for 
chronic low back complaints and ankle swelling at various 
times throughout her service in the Reserves, the Board finds 
that the newly submitted evidence constitutes new and 
material evidence which is significant, and must be 
considered to fairly decide the merits of these claims.  
Accordingly, the veteran's petitions to reopen her claims of 
service connection for a low back disorder and bilateral 
ankle strain are granted.  The veteran's newly reopened claim 
of entitlement to service connection for bilateral ankle 
strain will be addressed in the remand portion of the 
opinion.

Turning to the veteran's claim of entitlement to service 
connection for a low back disorder, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  Active military 
service includes active duty, any period of active duty 
training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  The nexus between service and 
the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

A February 1991 Statement of Medical Examination and Duty 
Status notes that on December 16, 1990, the veteran suffered 
an accident when a file cabinet fell on her; this accident 
was determined to have occurred in the line of duty.  A 
statement in support of the line of duty finding which was 
submitted by a fellow reservist who witnessed the accident 
notes that the shelving and the objects on the shelves struck 
the veteran in the back and the legs.  Service medical 
records from this point forward, through 1998, note sporadic 
complaints of low back pain with diagnoses of low back strain 
and mechanical low back pain.  At the March 1997 VA 
examination the veteran reported complaints of low back pain 
radiating to her sides and across the low back requiring 
support.  The examiner noted normal range of motion in the 
back, but diagnosed the veteran with chronic low back pain.

Given the evidence of record establishing that the veteran 
injured her low back in service when a shelf fell upon it, 
and her continuity of symptomatology from that incident to 
the present, including her current diagnosis of chronic low 
back pain at her VA examination, the Board finds that her 
claim of entitlement to service connection for a low back 
disorder is granted.  It should also be pointed out that 
there is a reasonable basis for a finding that the veteran's 
problems with her back during service were chronic in 
character, thereby obviating the need for a showing of 
continuity since service.
ORDER

The appeal to reopen a claim for service connection for a low 
back disorder is reopened.

The appeal to reopen a claim for service connection for a 
bilateral ankle disorder is reopened.

Entitlement to service connection for a low back disorder is 
granted.


REMAND

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, in part to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  VCAA 
§ 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Consequently, the 
VA is obligated to assist the veteran in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence is needed prior to further consideration of the 
veteran's newly reopened claims and his petitions to reopen 
claims of service connection for a bilateral ankle disorder 
and her claim of entitlement to thrombophlebitis of the left 
leg.  

A review of the record reveals that the dates of the 
veteran's drills during her period of enlistment in the Army 
Reserves are not of record.  In order to ascertain whether or 
not her disorders were incurred while she was on active duty 
for training or inactive duty for training, this information 
would be helpful, if it can be obtained.

Additionally, the veteran's March 1997 VA examination 
occurred prior to the addition of her service medical records 
to the claims file, accordingly, treatment for ankle swelling 
in service was not of record prior to the examination, and 
the examiner did not comment on whether or not her ankle 
swelling could be the onset of her phlebitis, or constitute 
the onset of a chronic bilateral ankle disorder, if such a 
disorder is present.

While the Board regrets the delay involved in remanding this 
case, it is simply not ready for further appellate review.  
To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to her appeal, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran's 
Army Reserve unit and request that they 
submit copies of her service personnel 
records along with indications of the 
dates that she was on active duty for 
drills or other calls for active duty 
during her service from 1980 to the 
present.  If the RO does not have the 
veteran's unit identification, the RO 
should contact the veteran and request 
that she provide this information.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Upon completion of the above, the RO 
should accord the veteran an examination 
of her alleged bilateral ankle disorder 
and her thrombophlebitis of the left leg.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  The 
examiner should be specifically requested 
to provide opinions as to whether the 
veteran has a current bilateral ankle 
disorder, and if so, the approximate date 
of onset of this disorder and the 
veteran's thrombophlebitis of the left 
leg.  The examiner should also render an 
opinion as to whether any current 
bilateral ankle disorder or 
thrombophlebitis of the left leg is 
etiologically related to the veteran's 
active service and if the thrombophlebitis 
can be related to her ankle swelling while 
she was in service.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

4.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 


